UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT



                                  No. 99-31412
                                Summary Calendar



JACKLIN GERAC-OGASHI,
                                                                  Plaintiff-Appellant,

                                      versus

IBERIA MEDICAL CENTER, formerly
known as Iberia General Hospital,
                                                               Defendant-Appellee.



                   Appeal from the United States District Court
                      for the Western District of Louisiana
                            USDC No. 6:96-CV-1604

                                   June 5, 2001

Before POLITZ, JOLLY, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

      Jacklin Gerac-Ogashi appeals an adverse judgment following a trial on the



      *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion
should not be published and is not precedent except under the limited circumstances
set forth in 5TH CIR. R. 47.5.4.
merits. For the reasons assigned, we affirm.

      In 1996, Ogashi sued her former employer, Iberia General Hospital,1 alleging

that, in violation of Title VII, the Hospital had engaged in the following unlawful

racially discriminatory acts: 1) wrongful discharge; 2) retaliation; 3) disparate

treatment; 4) failure to promote; and 5) hostile environment. After a three day

bench trial, the court ruled in favor of the defendant. Ogashi moved for a new trial

and recusation of both the trial judge and defense counsel. These motions were

denied. Ogashi timely appealed the final judgment and the denial of her post-trial

motions.

      Ogashi detailed a prima facie case of discrimination. In response the

Hospital was required to come forth with a legitimate, non-discriminatory reason for

her termination. It set forth evidence that Ogashi was terminated for abandoning her

post, including a patient in need of care. The burden then shifted to Ogashi to prove

that the reasons proffered were pretextual and that the true reason for her

termination was intentional discrimination. The trial court determined that while

Ogashi’s termination was handled poorly and unprofessionally, it did not rise to the

level of discrimination. The court further found that the weight of the evidence

clearly demonstrated that the hospital did not discriminate against Ogashi because of

      1
          Iberia General Hospital has now become Iberia Medical Center.
                                           2
her race.

      Ogashi has pending before us a motion to supplement the record on appeal

with transcripts and to authorize preparation of transcripts at government expense.

At the outset, we note that Ogashi has twice before brought such a motion before

this court in the case at bar. Both motions were denied. We again deny this motion,

finding again that she has not been granted leave to proceed IFP, and she has not

shown a need for the transcript. Ogashi was granted leave to supplement the record

previously with various documents which were submitted below to support her

motion for new trial and recusal. We find these documents and the remaining

appellate record sufficient for our determination of the merits of this appeal.

Accordingly, the motion to supplement the record and for a transcript at government

expense is DENIED.

      Our review of the appellate record, briefs of the parties, and relevant law

persuades beyond peradventure that the trial court did not err in its judgment in

favor of the defendant. Accordingly, based on the factual analysis and authorities

cited in the Findings of Fact and Conclusions of Law issued by the trial court on

July 9, 1999, the judgment is AFFIRMED.

      After the judgment was issued, Ogashi moved for a new trial and recusation

of both the trial judge and defense attorney. Again, our review of the appellate

                                           3
record, briefs of the parties, and relevant law persuades that the trial court did not

err in denying this motion. Accordingly, based on the factual analysis and legal

authorities cited in the Memorandum Ruling issued on December 13, 1999, the

denial of this motion is AFFIRMED.




                                           4